Citation Nr: 1114017	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss, to include as secondary to service-connected bilateral otitis externa.

2.  Entitlement to service connection for right ear tinnitus.

3.  Entitlement to service connection for residuals of a right ear cyst.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2008, the Board remanded this case for additional development, and the case has been returned for further appellate review.  On remand, a March 2010 rating decision granted service connection for bilateral otitis externa and sinusitis.  Because this decision constitutes a full grant of the benefits sought, those issues are no longer on appeal.

In April 2007 and October 2007, the Veteran testified at personal hearings before a Decision Review Officer at the San Juan RO.  Transcripts of these hearings were prepared and associated with the claims file.

The Board has recharacterized the issue of "entitlement to service connection for residuals of a right ear cyst on the back of the head" in order to avoid further confusion as to the nature of the disability.

In June 2010, the Board sought a waiver of initial review by the agency of original jurisdiction (AOJ) of evidence that was submitted by the Veteran in April 2010.  See 38 C.F.R. § 20.1304.  The Veteran submitted this waiver in July 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In September 2010, the Veteran submitted additional evidence to the Board that was again not accompanied by a waiver of AOJ review.  See 38 C.F.R. § 20.1304.  Among this evidence is a potentially-pertinent, untranslated Spanish audiometry evaluation.  VA procedures now require the Board to remand the Veteran's claims to the RO for translation of this document.  On remand, the RO should arrange to have this document translated from Spanish to English.   

On remand, the RO should also consider the new evidence that was submitted by the Veteran without a waiver of AOJ review.  This evidence includes an October 2008 VA medical record noting the Veteran's history of chronic otitis media with effusion and indicating that an audiogram shows flat tympanograms with associated conductive hearing loss.  

Finally, the Board finds that the March 2009 and January 2010 VA examination reports are inadequate for purposes of deciding the claim of entitlement to service connection for residuals of a right ear cyst.  In particular, the Board notes that while these examination reports do not diagnose residuals of a right ear cyst, including scarring, it is unclear whether they found no residuals of a right ear cyst or if they did not look for any such residuals.  As noted in the December 2008 Board remand, records from February and March 1964 specifically reflect that the Veteran was treated for a cyst behind the right ear.  This remand also notes that the Veteran was operated on in March 2004 after cysts were found on his right earlobe.  An August 2007 VA medical record notes that the Veteran complained of swelling of the earlobes.  Cystic acneform lesions in the earlobes were found and recurrent suppurative folliculitis was diagnosed.  

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the case at hand, the Board finds the VA examination reports of record inadequate with respect to the claim of entitlement to service connection for residuals of a right ear cyst.  The Board therefore finds that a remand is necessary in order to complete the development that was directed but not accomplished following the December 2008 remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide translations for any pertinent documents written in Spanish that have not been previously translated.

2.  The AMC should make arrangements for the Veteran to be afforded an appropriate examination to clarify the nature and etiology of any current residuals of a right ear cyst.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should specifically diagnose or rule out whether the Veteran has a chronic disability involving a right ear cyst.  Regardless of whether a current disability is found, the examiner should identify any current residuals of a right ear cyst, including scarring.  As to any disability or residuals identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability, to include residuals, were incurred or aggravated during or as a result of the Veteran's military service.  

3.  After the development requested above has been completed, review the expanded record, to include any evidence that was submitted following the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


